Citation Nr: 1735342	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1976 to November 1979, and from April 1981 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

These matters were previously before the Board on two occasions.  In a July 2015 decision, the Board in pertinent part reopened a previously denied claim of service connection for a right eye disability, and remanded the underlying claim, as well as remanded the question of reopening a previously denied claim of service connection for a right ankle disability.  In February 2016, the Board reopened the right ankle claim, and remanded the claim on the merits and the claim of service connection for a right eye disability to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay, remand of the appellate issues is again required.

Right Eye Disability

VA examiners in September 1995 and October 2015, to include a May 2016 addendum, reported the Veteran's alleged history of having a foreign object in his eye during service, but found that there was no physical sign of such injury.  They also opined that there was no current eye disability present.

However, in July 2013, the Veteran underwent cataract surgery on the right eye, during the current appellate period.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   No examiner has opined as to whether the Veteran's right eye cataract was caused or aggravated by service; remand is required for such.

The Board recognizes that despite post-service allegations of a foreign body in the right eye, contemporaneous service treatment records and more recent physical examination fail to show such an in-service injury.  Nevertheless, service records do indicate complaints regarding right eye pressure and pain, and the Veteran and his wife have competently and credibly reported that ever since service, he had felt like there is something in the eye.  Regardless of whether an object was actually present, the Veteran has described the feeling he experienced from service up until his cataract surgery.  Such must be considered in connection with the upcoming examination.

Right Ankle

In the February 2016 remand, the Board directed that a VA examiner should offer an opinion as to whether it was at least as likely as not that any current right ankle disability was related to military service or to a service-connected disability.  The April 2016 examiner opined that currently diagnosed right ankle arthritis was less likely than not related to service, as the condition was present on the left and right sides to approximately the same mild degree, and mild degenerative changes are part of the aging process.

The examiner did not clearly address whether the right ankle is secondary to a service-connected disability.  While it might be inferred from her stated opinion and rational that no such secondary nexus is shown because bilateral changes consistent with aging are present, the Board notes that the Veteran is service connected for multiple bilateral lower extremity conditions (bilateral pes planus, left and right post-surgical hallux valgus), and the examiner has not addressed whether such may have aggravated the right ankle condition in a manner equal to the left.  In other words, as the orthopedic factors potentially impacting each ankle are approximately the same, the bilateral nature of the arthritic changes becomes less important, and a greater degree of specificity in the opinion is required.  Remand is necessary to obtain such.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file updated treatment records from the VA medical center in Fayetteville, North Carolina, as well as all associated clinics and any other VA facility identified by the Veteran or in the record, for the period of October 2015 to the present.

2.  Schedule the Veteran for a VA ophthalmological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not any currently diagnosed right eye disability is related to military service.

For VA purposes, a current disability includes the right eye cataract, as such was extant during the appellate period.

The examiner must discuss whether in-service complaints of right eye pain and pressure, or competent lay descriptions of a feeling like a foreign object was present (whether or not such object was actually present) were manifestations of a righteye condition related to the cataract or other right eye diagnosis.

3.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not any currently diagnosed right ankle disability is related to military service or to a service-connected disability.

The examiner must specifically address whether service-connected bilateral pes planus, bilateral post-operative hallux valgus, or left knee arthritis at least as likely as not caused or aggravated right ankle arthritis, or any other diagnosed right ankle condition.

4.   A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




